
	

113 HCON 22 IH: Permitting the use of the rotunda of the Capitol for a ceremony to award the Congressional Gold Medal to Doctor Muhammad Yunus.
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 22
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Holt submitted
			 the following concurrent resolution; which was referred to the
			 Committee on House
			 Administration
		
		CONCURRENT RESOLUTION
		Permitting the use of the rotunda of the
		  Capitol for a ceremony to award the Congressional Gold Medal to Doctor Muhammad
		  Yunus.
	
	
		1.Use of rotunda for ceremony
			 to award congressional gold medal to doctor muhammad yunusThe rotunda of the Capitol is authorized to
			 be used on April 17, 2013, for a ceremony to award the Congressional Gold Medal
			 to Doctor Muhammad Yunus in recognition of his contributions to the fight
			 against global poverty. Physical preparations for the ceremony shall be carried
			 out in accordance with such conditions as the Architect of the Capitol may
			 prescribe.
		
